 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Johns Smithtown Episcopal Hospital anrd NewYork State United Teachers, AFT, AFL-CIO,Petitioner. Case 29-RC-4727July 16, 1980DECISION AND DIRECTION OFRUNOFF ELECTIONBY MEMBERS JEINKINS, PENELIO, ANDTRUESDALEPursuant to a Stipulation for Certification UponConsent Election, a secret-ballot election was con-ducted on November 14, 1979, under the directionand supervision of the Regional Director forRegion 29 among the employees in the appropriateunit. At the conclusion of election, the parties werefurnished a tally of ballots which showed that, ofapproximately 91 eligible voters, 26 cast ballots forPetitioner, 21 cast ballots for the Intervenor,' and28 cast ballots against the participating labor orga-nizations. There was one challenged ballot, whichwas not sufficient in number to affect the results ofthe election. Thereafter, the Intervenor filed objec-tions to conduct affecting the results of the elec-tion.The Regional Director conducted an investiga-tion of the objections and thereafter, on February12, 1980, issued and served on the parties his reporton objections and notice of hearing. In his report,the Regional Director ruled that Petitioner'smotion to dismiss the Intervenor's objections bedenied, that the Intervenor's Objection 2 and a por-tion of its Objection I be overruled, and that ahearing be held on the remainder of Objection 1.On February 26, 1980, Petitioner filed timely ex-ceptions to the report with respect to the RegionalDirector's recommendations (I) that Petitioner'smotion to dismiss the Intervenor's objections bedenied, and (2) that a hearing be held on a portionof Objection 1.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, including theexceptions and brief, the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. Petitioner and the Intervenor are both labororganizations claiming to represent certain employ-ees of the Employer.i District 1199. Guild of Professional, Technical and Office Employ-ees. National Union of Hospital and Health Care Employees, RWDSU,AFL-CIO, is the Intervenor in this proceeding250 NLRB No. 773. A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time LicensedPractical Nurses, Physiological ServicesTherapists, Physiological Services Technicians,Laboratory Technicians, Laboratory Tech-nologists, X-Ray Technicians, Special Proce-dure Technicians, and Isopope Techniciansemployed by St. John's Episcopal Hospital-Smithtown located on Route 25A, Smithtown,New York who are regularly scheduled towork more than 7-1/2 hours per week.5. The Board has considered the Regional Direc-tor's report and Petitioner's exceptions thereto, andfinds merit in Petitioner's exception to the RegionalDirector's denial of its motion to dismiss the Inter-venor's objections.On November 21, 1979, the Intervenor filed withthe Board its objections to the conduct of the elec-tion and served a copy on the Employer. Howev-er, the Intervenor failed to serve Petitioner be-cause, as found by the Regional Director, "the at-torney handling this matter and his secretary wereboth out ill and through inadvertence service wasnot made."In mid-December 1979, the Regional Office, inconnection with its investigation of the objections,contacted Petitioner's counsel to obtain its positionon the objections, but was advised that the attor-ney handling this matter was on vacation. On orabout December 21, 1979, the Regional Office wasagain informed that Petitioner's position regardingthe objections could not be ascertained until the at-torney involved returned from his vacation.On or about Janaury 10, 1980, Petitoner's coun-sel advised the Regional Office that Petitionernever received a copy of the Intervenor's objec-tions. Thereafter, on January 22, 1980, after theRegional Office advised the Intervenor that serviceof its objections had not been made on Petitioner,the Intervenor served a copy of its objections onPetitioner. By motion dated January 23, 1980, Peti-tioner moved to dismiss the Intervenor's objectionsfor failure to serve the objections on Petitioner asrequired by Section 102.69 of the Board's Rulesand Regulations, Series 8, as amended.2Sec. 102 69(a) of the Hioard"' Rule, and Regulations, Series K, asamended, states in relevant part:Continued620 SI JOHNS SMITHF ()OWN EISCO()AI 11)SI'ITAIBased on the facts, the Regional Director deniedPetitioner's motion to dismiss the objections. Hedetermined that the Intervenor substantially com-plied with the Board's rule on service of objec-tions, since the objections were timely filed withthe Board, and since one other party, the Employ-er, was served. The Regional Director noted thatthe inadvertent failure to serve Petitioner was dueto the illness of the Intervenor's counsel. More-over, he concluded that Petitioner was not preju-diced by the late service, since it was afforded fullopportunity to present its position and witnesses insupport thereof and has done so.In Auto Chevrolet, Inc.,3we reaffirmed the prin-ciple, first stated in Alfred Nickles Bakery, Inc.,4that:[I]n order to support a variance or deviationfrom the clear requirements of the Board'sRules, there must be some showing that therehas been an honest attempt to substantiallycomply with the requirements of the Rules, or,alteranatively, a valid and compelling reasonwhy compliance was not possible ...sWe specifically noted that the presence or absenceof prejudice to the party on whom objectionsshould have been timely served was irrelevant indetermining whether the objecting party made "anhonest attempt to substantially comply" with theRules on service of objections.In the instant case, the Intervenor admittedly didnot serve its objections on Petitioner until over 2months after the date of the election. We are of theopinion that the illness of its counsel at the time theobjections were filed is not a "valid and compellingreason why compliance is not possible." Nor is "anhonest attempt to substantially comply" with ourrules on the service of objections found in the In-tervenor's belated service on Petitioner after beinginformed that it had failed to conform to the re-quirements of Section 102.69.6As the record does not establish either an honestattempt by the Intervenor to substantially complywith out rules on service of objections, or a validand compelling reason why timely compliancewith those rules was not possible, we conclude thatWithin 5 days after the tall5 of hallot, has been furllished. any pairlymay file with the regional direclor an ioriginal and Ihree coppies of(bjecthiins It the conduel of the elcclion or conduct affet'llng the re-sulls of Ihe election, which shall conllii n a short slatement of he reailsons therefior Such filing nmust he r imely whether or not the chal-lenged hallot s are sIufficieli il numhber to affect the results of theclection Copies of such ihlcc l lon, shall iinlnledlately e ser ed onIhe other parlies by the parlt filing thenm. and .a slaltemenI t of scr iceshall he made' 249 Nl RH No 711 (9 IS()' 2() NI RH 1(158 1794)s 249 Nl RH 529 quolllng ViiiA/., 2(} Ni RH iit ()05luto (h,v, l rr tI, .upra Plaut nrothr. 251) NI RI 4')the Intervenor's objections were not properly filedand served pursuant to Section 102.69(a) of ourRules and Regulations, Petitioner's motion to dis-miss the objections is hereby granted.Accordingly, as none of the choices on the ballotin the election held on November 14. 1979, re-ceived a majoirty of the valid ballots cast, we willdirect a runoff election between the two choicesreceiving the highest number of ballots.DIRECTION OF RUNOFF ELECTIONIt is hereby directed that the Regional Directorfor Region 29 shall conduct a runoff election at atime and place to be determined by him, amongcertain employees of the Employer who were em-ployed during the payroll period used in the priorelection, in the unit of employees found appropri-ate, in the unit set forth in section 12 of the Stipu-lation for Certification Upon Consent Election. todetermine whether or not they desire to be repre-sented for purposes of collective bargaining by theNew York State United Teachers, AFT, AFL-CIO, or by no other labor organization.MF MBILR TRUESDAI. E, dissenting:For the reasons set forth more fully in my dis-sent in Auto Chevrolet, Inc., 249 NLRB 70, 1 wouldaffirm the Regional Director's denial of Petitioner'smotion to dismiss and consider the Intervenor's ob-jections on the merits.The facts with respect to service of the objec-tions in this case are uncontested. The election wasconducted November 14, 1979. On November 21,1979, the Intervenor filed timely objections to con-duct affecting the results of the election. Althoughthe Employer was served with a copy of the objec-tions, the Intervenor failed to make service on thePetitioner until January 22, 1980, after being ad-vised by the Regional Office that Petitioner hadnot been served. In explanation of the failure toserve Petitioner, the Intervenor's counsel states thatboth the attorney handling this matter and his sec-retary were ill, so that the failure to serve Petition-er was inadvertent.On two separate occasions during December1979, a Board agent attempted to obtain Petition-er's position regarding the objections. In both in-stances, the Board agent was advised that the attor-ney representing Petitioner was on vacation andthat Petitioner's position must await his return. Inneither instance did Petitioner call the Boardagent's attention to the fact that it had not beenserved with a copy of the objections. Indeed, itwas not until Janaury 10, 19X(80, that Petitioner'scounsel, responding to the Region's request for Pe-titioner's position on the objections, advised the I)I C SIO()NS ()1: NA II()NAI. I AB()R RfEI.A IIONS I()ARI)Board agent that Petitioner had not been served.Thereafter, as indicated above the Intervenorserved Petitioner with a copy of the ejections andPetitioner was afforded an opportunity to supplyevidence in support of its position, which it did.The Regional Director noted that the failure toserve was inadvertent due to the illness of the In-tervenor's Counsel and that there was no evidencethat Petitioner was prejudiced by the late service.Accordingly, the Regional Director, citing TheNestle Company,7found that the Intervenor hadsubstantially complied with the Board's Rules andRegulations regarding the timely filing and serviceof objections.The majority, relying on Auto Chevrolet, Inc.,supra, and Alfred Nickles Bakery, Inc., 209 NLRB1058 (1974), concludes that the illness of the Inter-venor's counsel is not "a valid and compellingreason why compliance is not possible" and thatthe Intervenor's service on Petitioner after beinginformed of its obligation to do so is not "an honestattempt to substantially comply" worth our rulesand on the service of objections. Hence, the major-ity overrules the Regional Director and grants P'e-titioner's motion to dismiss the objections.Contrary to the majority, there is no significantdifference between this case and The Nestle Compa-ny, supra. There the Board held that the RegionalDirector applied Alfred Nickles too rigidly basedlargely on the Board's recognition that the union'sfailure to timely serve copies of its objections re-sulted from "the unfamiliarity of its agent, a layper-son, with the Board's procedures." Similarly, theillness of the Intervenor's counsel placed the Unionhere in the same posture as the union in The NestleCompany, i.e., responsibilty for compliance with7 244) Ni KHi 110 (19)7')the Board's Rules and Regulations regarding serv-ice rested with a layperson. Further, as noted pre-viously, it was not until Petitioner was contactedfor the third time that the lack of service wasraised. However, since the Intervenor promptlyserved Petitioner with a copy of the objections andl'etitioner was afforded an opportunity to provideevidence in support of its position, which it did, Ifail to see how Petitioner was prejudiced.The majority's decision in this case underscoresthe point made in my dissent in Auto Chevrolet,Inc., supra, to wit, that our present policy in thisarea "at best, is difficult to administer and, atworst, fails to provide guidance to the parties, toour regional directors who must make the initialdecisions in these matters, and, indeed ...to theBoard itself." The solution to this problem is clear.For all the reasons set forth in Auto Chevrolet,supra, the Board should undertake the service ofelection objections, a practice it has long followedwith respect to unfair labor practice charges andrepresentation petitions. I recognize, however, thatpending a change in policy, I must deal with thiscase in terms of what is, rather than what shouldbe. Accordingly, while neither the "slavish and lit-eral" rule of General Ti'mesor Certain-Teed'""lack of prejudice" test provides a satisfactory ac-commodation between the competing (and perhapsconflicting) interests involved, I beleive the Cer-tain-Teed rationale is preferable to that of AlfJedNickles Bakery and the majority position in AutoChevrolet and should control the instant case. In theabsence of evidence that Petitioner was prejudicedby the late service, I would affirm the Regional Di-rector's disposition of this case.G(icneraI It n ( -rpjratol. 112 Nl Rki 86 (1955)C' rtain Id IP-lt , ( 'r /ran/o 171 NI RII 229 U Il681h622